Citation Nr: 0915602	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  98-16 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
residuals of a compression fracture of the body of C5.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  In an April 2000 decision, the Board granted an 
increased rating for the service-connected cervical spine 
disability to 30 percent, but denied a rating in excess of 30 
percent for the disability.  In that decision, the Board 
granted a separate 10 percent rating for deformity of a 
vertebral disc, along with the moderate limitation of motion.  
This was assigned under what are now the "old" criteria.  
The Veteran appealed the Board's April 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order of February 2001, the Court vacated the Board's 
decision with regard to entitlement to a rating in excess of 
30 percent and remanded the issue for further development.

In September 2001, the Board remanded the issue for further 
development of the record consistent with the Court order.  
Following the additional development, the Board, in a 
September 2003 decision, denied the Veteran's claim for a 
rating in excess of 30 percent for the service-connected 
cervical spine disability.  The Veteran appealed the Board's 
September 2003 decision to the Court.  In an Order of October 
2004, the Court vacated the Board's decision and remanded the 
issue for development.  Subsequently, in February 2005 and 
November 2007 the Board remanded the issue to the RO for 
further development of the record.


FINDINGS OF FACT

1.  As of January 13, 2006, the cervical spine disability is 
shown to be productive of a disability picture that more 
nearly approximates that of severe limitation of motion of 
the cervical spine.  Additionally, there is some demonstrable 
deformity of the body of C5.  Ankylosis, abnormal mobility 
requiring the use of a neck brace (jury mast) and 
intervertebral disc syndrome is not demonstrated.

2.  Prior to January 13, 2006, the cervical spinal disorder 
was manifested by no more than moderate limitation of motion 
with the deformity of the vertebral body.  No significant 
neurological changes have been clinically identified during 
the appeal.

3.  The old criteria, prior to 2003, provide for a rating for 
vertebral body deformity and are more favorable to the 
Veteran than the new criteria effective after that date.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's 
favor, as of January 13, 2006, the criteria for the 
assignment of a schedular rating of 40 percent, but not 
higher, for the cervical spine disability have been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 
5285, 5290 (2002); 38 C.F.R. § 4.71a, DC 5235-5243 (2008).

2.  The criteria for a rating in excess of 30 percent for the 
cervical spine disability prior to January 13, 2006, have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code (DC) 5285, 5290 (2002); 38 C.F.R. § 4.71a, DC 5235-5243 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder and 
contentions.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the Veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued subsequent to the 
initially appealed rating decision.  However, the RO 
readjudicated the issue on appeal, most recently in a January 
2009 Supplemental Statement of the Case.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the Veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the noted VCAA letters the 
RO notified the Veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id. 

Finally, with regard to the increased evaluation claim 
included in this decision, the Board is aware of the Court's 
recent decision in Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008).  In Vazquez-Flores, the Court found that at a minimum 
adequate VCAA notice requires that a claimant be notified of 
the following four items to substantiate a claim for 
increased evaluation.  First, the claimant must provide, or 
ask the VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Second, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes.  Fourth, 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit, or ask the VA 
to obtain, that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).

In this case, the Board finds that an October 2008 notice 
letter was in full compliance with the requirements of 
Vazquez-Flores.  Moreover, the RO readjudicated the appeal in 
a January 2009 Supplemental Statement of Case.  See Mayfield, 
supra.   

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this issue back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

II. Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. § 
4.45.

In an October 1972 rating decision, the RO granted service 
connection for the cervical spine disability and assigned a 
10 percent evaluation under DC 5285-5290.  The assigned 
evaluation was effective on July 17, 1972.  In a June 1995 
rating decision, the RO increased the rating for the cervical 
spine disability to 20 percent, effective on March 27, 1995.  
In February 1998, the Veteran's present claim for increase 
was received.  In an April 2000 decision, the Board increased 
the evaluation for the cervical spine disability to 30 
percent.  This increased evaluation was effective on February 
2, 1998.

VA treatment records document treatment the Veteran received 
for his various disorders, including his cervical spine 
disability.  In a July 1998 VA examination the Veteran 
complained of constant neck pain.  An x-ray from January 1998 
showed marginal osteophytes from C2 through C6.  Narrow disc 
spaces were noted from C2 through C5.  The vertebral heights 
were normal; however, degenerative change was noted.  A 
previous CAT scan showed the absence of spinal stenosis or 
deficiencies in the nerve root.  There was no definitive 
evidence of herniated nucleus pulposus (HNP).

Objective evidence showed no tenderness to percussion.  There 
were no postural abnormalities or fixed deformities noted.  
Musculature appeared basically symmetrical and there was no 
spasm noted.  His range of motion was 30 degrees flexion, 15 
degrees of extension, 10 degrees right lateral flexion, 20 
degrees left lateral flexion, 20 degrees right rotation and 
30 degrees left rotation.  He complained of pain in flexion, 
extension and right rotation.  There were no noted 
neurological deficits.  The Veteran was diagnosed with 
persistent neck pain and degenerative change.

VA treatment records are replete with reference to complaints 
of and treatment for worsening neck pain.  An August 1999 
record reported the Veteran's history of treatment for 
cervical radiculopathy.  X-rays showed degenerative joint 
disease (DJD) of C2-C6 without evidence of spinal stenosis.  
In a November 1999 record, the Veteran complained of 
worsening neck pain.  Pain made it difficult for him to sleep 
at night.  He reported occasional radicular pain into the 
right shoulder but none down his arm or into his fingers.  
Objectively, there was no noted muscle spasm.  He had 
decreased range of motion with pain on flexion and rotation 
to the left.  He was diagnosed with cervical DJD.

In a July 2001 treatment record the Veteran reported his 
history of DJD of the cervical spine and now complained of 
pain in his bilateral shoulders and left wrist.  Objectively, 
he had normal movement of the shoulders and wrist.  He was 
diagnosed with bilateral shoulder pain most likely referred 
from the cervical spine disability.  No neurologic deficits 
were noted.

In a November 2001 VA examination, the Veteran complained of 
neck pain with radiation into the shoulders bilaterally.  He 
reported that he had to quit his job because he could not 
lift 80 pound pieces of metal and the neck bending and 
twisting aggravated his pain.  Additionally, he could not 
wear the required neck shield because it irritated his neck 
and shoulder pain.  When he was working, he woke up in the 
morning with neck and shoulder pain and had difficulty 
getting out of bed on certain days which necessitated him 
calling in sick.  He reported that on average he took 4 
ibuprofen a week, when the neck pain got really bad.  He was 
starting a more sedentary job as a security officer and 
worried that there would be some cold exposure that would 
aggravate his neck pain.  He was advised to dress warmly and 
wear high collar warm shirts.  The Veteran reported that his 
neck pain caused some distress because it placed limits on 
what he could do.

Objectively, there was moderate cervical paravertebral muscle 
spasm and spasm in the trapezius muscles extending 
bilaterally with moderate diffused tenderness in the cervical 
paraspinal area.  He could laterally bend or flex his neck 35 
degrees bilaterally, laterally rotate his neck 40 degrees 
bilaterally, flex his neck 70 degrees and extend his neck 20 
degrees.  He had good muscle bulk and strength in his 
shoulders and arms.  Deep tendon reflexes in the arms and 
legs were 1+ symmetrical.  There were no Babinski signs.  
Sensation tests were intact.  September 2001 CT scan of the 
neck showed some osteophytes (early osteoarthritis) at C3-4 
and also C6-7.  There was no subluxation, no cervical 
stenosis and no nerve root impingement.  There was no 
ankylosis, post traumatic or degenerative effusion of the 
vertebrae.

The Veteran was diagnosed with status post C5 fracture with 
mild degenerative arthritis of the cervical spine with mild 
limitation of neck mobility with muscle spasm, pain on 
movements, flare-ups of pain and decreased endurance.  On a 
functional basis, the examiner categorized the Veteran's 
limitation of motion as moderate, particularly based on the 
Veteran's objective clinical findings, x-rays and CT scan 
which showed small osteophytes but did not show ankylosis, 
effusions, subluxation or disc herniation with nerve root 
impingement.  The examiner noted that the Veteran could have 
mild limitation of the spine based on mild bony 
abnormalities.  Flare-ups, fatigability and decreased 
endurance did result in increased limitation of motion to a 
moderate degree.  The examiner commented that with the mild 
anatomical-degenerative changes noted and other physical 
findings, he could not, even with historical functional 
symptoms, classify the limitation of range of motion as 
severe.  The examiner also noted the effects of the 
disability on the Veteran's employment and indicated 
vocational rehabilitation might be another consideration.

In May 2002, the Veteran was seen for follow-up of his 
chronic neck pain with radiating pain to his right shoulder.  
He was diagnosed with chronic neck pain with radiculopathy 
due to cervical spine osteoarthritis.  In a November 2002 
treatment record, the veteran complained of increasing 
symptoms related to his neck pain.  His cervical spine 
disability was confirmed.  The Veteran was instructed to 
continue with his anti-inflammatory and muscle relaxant 
medications.  January 2004 treatment record confirmed the 
cervical spine osteoarthritis.

At a January 13, 2006 VA examination, the examiner documented 
the Veteran's medical history.  The Veteran reported having 
neck pain every day both laterally and posteriorly with 
radiation to the supra scapular area bilaterally, left more 
than right but not distally into the arms or forearms.  He 
had flare ups of pain about one time per month where he is 
completely inactive during these times and has to use heat on 
his neck for the better part of the day.  He could not lift 
more than 25 pounds at this point due to his cervical spine 
disability.  His neck pain was worse in cold weather.  He 
complained of limitation of motion and when driving he had to 
move his shoulders in order to see around toward the back.  
He uses a cervical collar about eight times per month for the 
better part of the day but is not able to sleep in the 
cervical collar.

Objectively he could flex his neck to 30 degrees; extend to 
20 degrees; laterally rotate to 40 degrees bilaterally; and, 
laterally bend to 20 degrees all with moderate limitation.  
The lateral bending and lateral rotation elicited pain and 
discomfort.  He had moderate muscle spasm in the left 
trapezius and supra spinatus muscles but not on the right.  
There was no cervical paraspinal muscle spasm at the present 
time.  Deep tendon reflexes were 2+ and symmetrical.  There 
are no Babinski's.  Sensation was intact in the shoulders, 
arms and legs.  Coordination and gait were also within normal 
limits.

The Veteran was diagnosed with post traumatic cervical 
spondylosis with daily persistent neck pain with flare ups, 
muscle spasm and limitation of motion.  The examiner 
commented that based on the pain, diminished endurance and 
fatigability, he would classify the Veteran's limitation of 
motion of the cervical spine as severe.  There were no 
clinical signs of cervical radiculopathy.

January 2007 MRI results showed significant neural foraminal 
narrowing at C3-C4, more on the left side, secondary to disc 
osteophyte complex.  Mild asymmetric narrowing of neural 
foramina at C4-C5 on the left side due to uncovertebral 
hypertrophy was also demonstrated.  Significant neural 
foraminal narrowing bilaterally, more on the left side was 
documented.

In a March 2007 VA examination, the examiner recorded the 
history of the Veteran's cervical spine disability.  The 
Veteran continued to complain of pain localized in the lower 
cervical spine with radiation down to both shoulders.  He had 
particular trouble at night as he was unable to find a 
comfortable position to sleep.  He described the pain as 
constant, annoying and sharp with an intensity level of 8-9 
out of 10.  His pain was aggravated by damp, cold weather and 
neck movement.  His pain was relieved when he laid still.  He 
complained of diffuse muscle weakness and intermittent left 
and right arm pain, worse on the left manifested by frequent 
radiating and burning pain down his arm to his wrist with 
some numbness and tingling as well.  He had no bladder or 
bowel incontinence.  He had trouble with his gait because his 
right leg was shorter than his left and he used a cane for 
ambulation.

He was prescribed medication that partially helped with the 
pain.  He also had a soft neck brace.  He reported that a 
neurosurgeon recently diagnosed him with traumatic arthritic 
cervical spine and recommended physical therapy for strength 
training and pain control to maintain flexibility.  He had 
previously been employed as a welder but was forced to quit 
because of his neck pain.  The pain limited his activity 
involving lifting, taking showers, bending and sexual 
activities.  He had daily flare-ups of pain, triggered by 
neck movement, which could reach an intensity level of 10 out 
of 10.  During flare-ups he had to remain still.

Previous MRI results showed normal appearance of the cervical 
cord with no evidence of abnormality of the craniocervical 
junction.  There was normal anatomic alignment of the 
cervical spine.  Overall, there was no evidence of frank disc 
herniation or severe central spinal stenosis.  There was 
left-sided foraminal stenosis C3-4 and bilateral foraminal 
stenosis C6-7 right greater than left.

Neurological examination showed no evidence of cognitive 
dysfunction.  He had normal bulk and tone; however, he 
demonstrated some giving way weakness due to pain.  He had 
4+/5 left intrinsic hand muscle with no drift.  Deep tendon 
reflexes were 2+ in the upper extremities.  He had decreased 
sensation to light touch in the right arm and leg.  He walked 
with a limp, antalgic on the right. 

Range of motion in the neck was as follows: flexion to 30 
degrees with pain at the end of movement; extension to 30 
degrees with pain at the end of movement; rotation to 50 
degrees bilaterally with pain at the end of movement; right 
lateral bend to 30 degrees with pain during movement; and, 
left lateral bend to 10 degrees with pain during movement.  
The examiner did not note any additional limitation of motion 
due to weakened motion, excess fatigability or 
incoordination.  The Veteran was diagnosed with chronic neck 
pain, likely due to DJD change (osteophyte) and foraminal 
stenosis in the cervical spine.

In September 2008, the Veteran received another VA 
examination for his cervical spine disability.  The examiner 
indicated the claims file had been reviewed and reported the 
Veteran's employment history.  The Veteran was a welder by 
occupation but was forced to give it up because the movements 
required in this job resulted in aching in his neck and 
shoulders with pain, locking up and/or stiffness in this 
area.  The examiner also recorded the medical history 
associated with the neck disability.

The Veteran reported that he had also developed hip pain and 
resultant decreased range of motion over the last year which 
was unrelated to his cervical spine disability.  With regard 
to his cervical spine disability, the Veteran used a collar 
about two times per week, mainly at night because the 
stiffness and aching in his neck and shoulders interfered 
with his sleep.  Pharmacy records indicated that he had been 
taking muscle relaxants and other pain medication.  Overall, 
he reported flare-ups about 14 days out of the month.

Objectively, there was noted cervical muscle spasm.  He could 
laterally rotate 45 degrees bilaterally; however, he 
complained of stiffening and aching when he reached 35 
degrees.  He could laterally flex 35 degrees bilaterally; but 
complained of stiffness and aching that began at 25 degrees.  
He could extend 25 degrees and forward flex 30 degrees.  In 
all movements, there was no change after three separate 
trials.  The examiner noted that any further comment on 
limitation secondary to repeated movement would merely be 
speculative.  There was also spasm and tenderness in the 
trapezius area secondary to the cervical spondylosis.  The 
strength in the biceps, triceps, wrist extensors, 
interosseous and some muscles was intact.  The deep tendon 
reflexes in the arms and legs were 1+ and symmetrical.  There 
were no Babinski's.  There was no root-like sensory loss.

The Veteran was diagnosed with cervical spondylosis with 
evidence on imagining studies of degenerative disc disease 
and foraminal narrowing with osteophytes more likely than not 
triggered secondary to the Veteran's cervical spondylosis 
coming from traumatic neck injury with limitation of motion 
of the spine.  The examiner noted that flare-ups and 
decreased endurance affected the Veteran's employment as a 
welder and resulted in additional flare-ups functionally and 
decreased range of motion of the neck (10 degrees lateral 
rotation; 10 degrees flexion; 10 degrees extension).

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2005), a 10 percent 
evaluation is now warranted for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past twelve 
months.  

A 20 percent evaluation contemplates intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months.  A 40 percent evaluation is assigned in 
cases of incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
twelve months.  A 60 percent evaluation contemplates 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  This was renumbered 
as Code 5243 under the criteria change in 2003.

The remaining diagnostic criteria for evaluating spine 
disorders have recently been revised, effective on September 
26, 2003.  This further revision incorporates the new 
criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2003), addressing limitation of motion of the 
cervical spine, a 10 percent evaluation was assigned for 
slight limitation of motion, a 20 percent evaluation was in 
order for moderate limitation of motion, while a 30 percent 
evaluation was warranted for severe limitation of motion.  

Under the recent revisions (Diagnostic Codes 5235-5242), a 10 
percent evaluation is assigned for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 30 percent evaluation is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
spine.  

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees and of the cervical spine is 340 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  
As noted, the section for intervertebral disc syndrome is now 
5243.  

The Board has applied all of the noted criteria to the case 
at hand.  Given its review of the evidence, the Board finds 
that the facts support a 30 percent rating under former DC 
5290 as of January 13, 2006.  Given the Veteran's consistent 
complaints of pain, stiffness and the results of range of 
motion testing, the Board feels that the evidence reflects 
the Veteran's cervical spinal disability is more analogous to 
severe limitation of motion of the cervical spine.  See 
DeLuca, supra.  In this regard, the Board notes that in the 
January 2006 VA examination, the examiner concluded that 
based on the pain, diminished endurance and fatigability, he 
would classify the Veteran's limitation of motion of the 
cervical spine as severe.  It is noted that prior to this in 
2001 the examiner noted he would not consider the impairment 
severe.  Motion is shown to have become more restricted in 
the intervening time.  Pursuant to the guidance of Hart, 
supra, it is concluded that as of January 13, 2006 a 30 
percent rating is warranted for limitation of motion.

The old criteria are used as they provide for the assignment 
of a separate compensable rating for vertebral body 
deformity, which allows for the combined 40 percent rating 
but no more as of January 13, 2006.  Prior to that date, 
severe limitation of motion was not shown.  Compensable 
neurological changes have not been clinically established 
during the course of this appeal.

The Veteran has not demonstrated evidence of intervertebral 
disc syndrome or ankylosis.  The Board is aware that the 
record reports that the Veteran uses a neck collar (about 
twice a week); however, the record seems to indicate that his 
use of the neck collar is more for comfort and not required 
for abnormal mobility.  Thus, an evaluation in excess of 40 
percent is not warranted under the former provisions 
contemplating cervical spine disabilities.  As the Veteran 
does not have unfavorable ankylosis of the entire spine or 
intervertebral disc syndrome with incapacitating episodes 
totaling at least 6 weeks in duration in the past year, a 
rating in excess of 40 percent is not warranted under the new 
criteria.  The Veteran complains of radiating pain into the 
shoulders and arms.  Although the evidence does indicate some 
spasms in the trapezius area, overall neurological findings 
are normal.  Thus separate evaluations for neurological 
deficits are not warranted.

Overall, as the evidence supports the assignment of an 
evaluation of 40 percent for the service-connected cervical 
spine disability, the appeal to this extent is allowed.  See 
38 C.F.R. § 4.7.

Finally there is no basis for an extraschedular rating in 
this case.  While the Veteran is apparently unable to work in 
heavy industry as a plumber, it is not shown that there are 
other duties that he could not do.  This rating contemplates 
some impairment of employment.  There is no evidence of such 
unusual symptoms or findings as to render application of the 
regular schedular provisions impractical.



	(CONTINUED ON NEXT PAGE)




ORDER

A 40 percent evaluation, but not higher, as of January 13, 
2006, for the residuals of a compression fracture of the body 
of C5 is granted to this extent, subject to the regulations 
controlling disbursement of VA monetary benefits.

A rating in excess of 30 percent for the cervical spinal 
disorder is not warranted prior to January 13, 2006.  To this 
extent the appeal is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


